Citation Nr: 1228997	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for GERD, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to November 1968, and subsequent service in the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

When the appeal was before the Board in January 2010,  the Board declined to reopen the Veteran's claim of entitlement to service connection for GERD and remanded the issue of entitlement to service connection for an ulcer.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 memorandum decision, the Court reversed the Board's finding that new and material evidence had not been presented, vacated the Board's January 2010 decision, and remanded the matter for adjudication consistent with the memorandum decision.

While the issue of entitlement to service connection for an ulcer was in remand status, the RO issued a rating decision granting that benefit in August 2010.  As such, no further discussion of this issue by the Board is necessary.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2007 decision, the Board denied service connection for GERD, to include as secondary to PTSD.

2.  The evidence received since the Board's February 2007 decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for GERD.


CONCLUSIONS OF LAW

1.  The February 2007 decision that denied service connection for GERD is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for GERD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Court has determined that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection and the Board is bound by such finding; accordingly, no further discussion of the VCAA is necessary.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The Board denied service connection for GERD in a February 2007 rating decision.  At that time, the Board noted that although the Veteran had been seen for complaints of nausea and headaches in June 1967, August 1967, April 1968, June 1968, and August 1968, he was not diagnosed with GERD while on active duty.  The Board observed that the condition was actually diagnosed years after separation from active duty.  The Board further concluded that there was no competent evidence relating GERD to the Veteran's active service.

Regarding the Veteran's claim of entitlement to service connection on a secondary basis, the Board noted that the issue was addressed by a medical examination in July 2004.  The examiner concluded that, based on examination and a review of the current medical documentation and current medical literature, PTSD did not cause host of medical problems and was certainly not a cause of reflux disease.  He acknowledged that the Veteran had exacerbations of reflux at times of anxiety, but concluded that there was no permanent aggravation.  He stated that the Veteran would still most likely have reflux disease even in the absence of PTSD.

The evidence added to the record since the Board's February 2007 decision includes a statement by the Veteran's wife that the Veteran had suffered from acid reflux since she met him in February 1969, and that he was especially affected by what he ate.  She noted that the condition had continued, and opined that it was the result of his military service.  

The Veteran also submitted records from St. Elizabeth Regional Medical Center, showing that an ulcer was diagnosed in July 1970.

VA treatment records for the period from May 2003 to August 2007 indicate GERD on the list of active problems.  

A VA examination in March 2008 did not address the etiology of the Veteran's GERD.

As noted, the Board declined to reopen the Veteran's claim in a January 2010 decision.  When the case was before the Court, a memorandum decision was issued wherein the Court determined that the Board committed clear error in determining that new and material evidence had not been submitted.  Specifically, the Court indicated that the statement by the Veteran's spouse, combined with the Veteran's in-service complaints of nausea and vomiting, related to an unestablished fact necessary to substantiate the claim.  As such, the claim is reopened.  

The reopened claim will be addressed in the REMAND which follows.

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for GERD is granted.


REMAND

As an initial matter the Board observes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

Here, there are complaints reflected in the service treatment records, as well as a competent statement by the Veteran's wife that she met him shortly following his return from service, and that she recalled that he experienced symptoms of GERD since that time.  The record also indicates that the Veteran has a current diagnosis of GERD.  The Board finds that there is sufficient evidence of a current disability, evidence suggesting pertinent symptoms in service, and evidence indicating that such disability may be associated with service.  As such, the Board concludes that a comprehensive VA examination which includes a review of the complete record is warranted.

The Board also notes that additional evidence has been submitted by the Veteran's representative since the agency of original jurisdiction (AOJ) last adjudicated the claim.  In a June 2012 communication, the Veteran's representative requested that the appeal be returned to the AOJ for review of the newly submitted evidence.

In light of the above discussion, the Board has concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 


1.  Schedule the Veteran for a VA examination to determine the etiology of GERD.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that GERD is related to any disease or injury in service.

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that GERD has been caused or aggravated by the Veteran's service-connected PTSD and/or his now service-connected duodenal ulcer.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


